Order filed, April 04, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-14-00057-CR
                                 ____________

                     LUIS ENRIQUE VELIZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 2
                            Harris County, Texas
                      Trial Court Cause No. 1892229


                                    ORDER

      The reporter’s record in this case was due February 11, 2014. See Tex. R.
App. P. 35.1. On February 07, 2014, Ida Garcia filed a motion for extension of
time to file the record which was granted until March 12, 2014. On March 05,
2014, Ida Garcia filed a second motion for extension of time to file the record
which was granted until March 19, 2014, with no further extensions absent
exceptional circumstances. On March 14, 2014 Ida Garcia attempted to file the
reporter's record which was rejected because the exhibit volume was not
bookmarked properly. The court has not received a request to extend time for filing
the record. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

      We order Ida Garcia, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM